              Case 2:20-cv-01641-TSZ Document 23 Filed 03/26/21 Page 1 of 4



 1

 2

 3
                                UNITED STATES DISTRICT COURT
 4
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 5

 6          DEBRA CRAIG,
 7                                Plaintiff,
                                                         C20-1641 TSZ
 8                 v.
                                                         MINUTE ORDER SETTING
 9          NOVARTIS PHARMACEUTICALS                     TRIAL AND RELATED
            CORPORATION,                                 DATES
10
                                  Defendant.
11
                   Having reviewed the parties’ Joint Status Report, docket no. 20, and having
12
     held a telephone conference on March 25, 2021, the Court SETS the following trial date
13
     and pretrial deadlines:
14

15     JURY TRIAL DATE                                              January 30, 2023

16     Length of Trial                                              2–3 weeks

17     Deadline for joining additional parties                      December 1, 2021

       Any motions for leave to amend pleadings filed by            December 1, 2021
18
       Plaintiff’s expert reports filed by                          April 1, 2022
19
       Defendant’s responsive expert reports filed by               May 13, 2022
20
       Plaintiff’s expert depositions filed by                      August 1, 2022
21
       All other motions related to discovery filed by              September 1, 2022
22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 1
                 Case 2:20-cv-01641-TSZ Document 23 Filed 03/26/21 Page 2 of 4



 1
          Defendant’s expert depositions filed by                         September 30, 2022
 2
          Discovery completed by                                          September 30, 2022
 3
          All dispositive motions must be filed by                        October 14, 2022
                 and noted on the motion calendar no later
 4
                 than the fourth Friday thereafter (see LCR 7(d))
 5        All motions related to expert witnesses (e.g., Daubert          November 17, 2022
          motion) must be filed by
 6              and noted on the motion calendar no later
                than the third Friday thereafter (see LCR 7(d))
 7
          Mediation per LCR 39.1(c) must be held no later than            December 20, 2022
 8              Under LCR 39.1(c), the Court ORDERS that the
                parties engage in mediation; the parties may seek
 9              relief from this requirement by motion and upon a
                showing of good cause
10
          All motions in limine must be filed by                          December 29, 2022
11              and noted for the third Friday thereafter; responses
                shall be due on the noting date; no reply shall be
12              filed unless requested by the Court

13        Letter of compliance as to LCR 39.1 filed by                    January 3, 2023
                 A roster of LCR 39.1 mediators can be located on
14               the Internet at www.wawd.uscourts.gov

15        Agreed Pretrial Order due1                                      January 13, 2023

          Trial briefs, proposed voir dire questions, and                 January 13, 2023
16
          proposed jury instructions due
17        Pretrial conference to be held at 10:00 a.m. on                 January 20, 2023
18            These dates are set at the direction of the Court after reviewing the joint status

19 report and discovery plan submitted by the parties. All other dates are specified in the

20

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 2
              Case 2:20-cv-01641-TSZ Document 23 Filed 03/26/21 Page 3 of 4



 1 Local Civil Rules. These are firm dates that can be changed only by order of the Court,

 2 not by agreement of counsel or the parties. The Court will alter these dates only upon

 3 good cause shown: failure to complete discovery within the time allowed is not

 4 recognized as good cause.

 5         As required by LCR 37(a), all discovery matters are to be resolved by agreement if

 6 possible. Counsel are further directed to cooperate in preparing the final pretrial order in

 7 the format required by LCR 16.1, except as ordered below.

 8         Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table

 9 format with the following columns: “Exhibit Number,” “Description,” “Admissibility

10 Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”

11 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain

12 blank, but the parties shall indicate the status of an exhibit’s authenticity and

13 admissibility by placing an “X” in the appropriate column. Duplicate documents shall

14 not be listed twice: once a party has identified an exhibit in the pretrial order, any party

15 may use it.

16         The original and one copy of the trial exhibits are to be delivered to the courtroom

17 at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than

18 the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with

19 appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits

20 shall be numbered consecutively beginning with 1; defendant’s exhibits shall be

21 numbered consecutively beginning with the next multiple of 100 after plaintiff’s last

22 exhibit; any other party’s exhibits shall be numbered consecutively beginning with the

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 3
               Case 2:20-cv-01641-TSZ Document 23 Filed 03/26/21 Page 4 of 4



 1 next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit

 2 is numbered 159, then defendant’s exhibits shall begin with the number 200; if

 3 defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with

 4 the number 400.

 5         Counsel must be prepared to begin trial on the date scheduled, but it should be

 6 understood that the trial may have to await the completion of other cases.

 7         Should this case settle, counsel shall notify Gail Glass at 206-370-8522 as soon as

 8 possible.

 9
           The Clerk is directed to send a copy of this Minute Order to all counsel of record.
10
           Dated this 26th day of March, 2021.
11
                                                      William M. McCool
12                                                    Clerk

13                                                    s/Gail Glass
                                                      Deputy Clerk
14

15

16

17

18

19

20

21

22

23
     MINUTE ORDER SETTING
     TRIAL AND RELATED DATES - 4
